Citation Nr: 0726742	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-12 319	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's deceased husband had valid military 
service in the Armed Forces of the United States entitling 
her to Department of Veterans Affairs (VA) benefits as his 
surviving spouse. 


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel
INTRODUCTION

The appellant's husband in this case did not appear to have 
verified military service required for eligibility for VA 
benefits.  [The appellant was the veteran's widow.]

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination of the VA 
Regional Office (RO) in Manila, the Philippines, which denied 
the benefits sought. 

In July 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge held at the Manila RO. 


FINDINGS OF FACT

1.  The appellant's husband in this case did not appear to 
have verified military service required for eligibility for 
VA benefits.  [The appellant was the veteran's widow.]

2.  By way of a letter dated in December 2006 the Board was 
notified by the appellant's daughter that the appellant had 
died.  

3.  On August 22, 2007, the Board received from the VA RO in 
Manila, a copy of the death certificate verifying the 
appellant's death in September 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).


ORDER

The appeal is dismissed.




		
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals





